 VIN JAMES PLASTERING COMPANYVin James Plastering Company and Bricklayers, Ma-sons and Plasterers International Union of America,Local UnionNo. 3. Case 12-CA-6999September 23, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOOn May 18, 1976,AdministrativeLaw JudgeFrank H. Itkin issued the attached Decision in thisproceeding. Thereafter,the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record'and the at-tached Decision in light of the exceptions and briefand has decidedto affirmthe rulings,findings,2 andconclusions ' of the Administrative Law Judge andto adopt his recommended Order.'The Respondent filed a motion to correct the transcript. The GeneralCounsel opposed the motion. The disputed section of the transcript as re-ported reads:(Testimony of Vincent Sciandra, Respondent's President)A. He [George Wallace, Union assistantbusinessagent] asked me-He came intomy office and asked me to sign the agreementQ What did you tell him, sir?A. I says I would.Q.What did he do then?A. He left and assumed that I would read it and sign it.Q. Did you ever sign the contract?A. No.9. Did you ever tell him you would?A. NoThe Respondent alleges that the line which reads "I says I would" shouldread "I says I wouldn't " We find it unnecessary to dispose of theRespondent's motion since its determination would not affect the result ofthe case. The disputedstatementwas made in March 1974. For a period of16months thereafter (until August 1975), the Respondent continued toabide by the terms of the collective-bargaining agreement. Regardless ofwhich version of the statement is correct, the conduct over approximately 16months would be sufficient to bind the Respondent to the agreement.We note, further, that the Respondent's correction would create an incon-sistency in the transcript. If the statement were, "I says I wouldn't," then thefollowing answer, "He left and assumed I would read it and sign it," makeslittle sense.Why should the party assume that an agreement would besigned when he was told that it would not be signed? We note also that theissue wasnot raised with the Administrative Law Judge and further that heapparently thought the transcript was accurate since he quotes the state-ment as itappears therein.2 The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless theclear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard DryWall Products,Inc., 91NLRB 544 (1950), enfd. 188 F 2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.3The Respondent argued that the Board could not order the Employer topay moneys into the trust funds established by the collective-bargainingagreement because there was no agreement in writing signed by the Respon-ORDER125Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Vin James Plastering Com-pany,North Pinellas Park, Florida, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.dent which will satisfy Sec. 302(c)(5)(B) of the National Labor RelationsAct. In agreement with the Administrative Law Judge's conclusion, we findnothing in Sec. 302(c)(5)(B) to prevent the Board from requiring the Re-spondent to make such payments.DECISIONFRANK H. ITKIN, Administrative Law Judge. This casewas heard before me in,Tampa, Florida, on March 15 and16, 1976. The unfair labor practice charge was filed by theUnion on November 7, 1975. The unfair labor practicecomplaint issued on January 2 and was amended on Janu-ary 22, 1976, and at the hearing. General Counsel allegesthatRespondent Company recognized Charging PartyUnion as collective-bargaining agent for an appropriateunit consisting of the Company's journeymen and appren-tice plasterers; that Respondent. Company adopted and be-came a party to a collective-bargaining agreement negoti-ated between the Charging Party Union and the FloridaWest Coast Lathing And Plastering Contractors Associa-tion, Inc. (the Contractors Association), effective April 1,1974, through March 31, 1976; that about August 6, 1975,Respondent Company unilaterally and without bargainingchanged the wages, hours, and working conditons of the1974-76 agreement; and that about August 20, 1975, Re-spondent Company notified Charging Party Union that ithad ceased to give effect to and comply with the terms ofthe 1974-76 agreement.Gerisral Counsel alleges that Re-spondent Company thereby violated Section 8(a)(1) and(5) of the National Labor Relations Act, as amended. Re-spondent Company denies,inter alia,that it has violatedthe Act as alleged and asserts various affirmative defenses.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed bycounsel, I make the following findings of fact and conclu-sions of law:FINDINGS OF FACTRespondent Company, a Florida corporation with an of-fice and place of business in North Pinellas Park, is a plas-tering, subcontractor in the construction industry. Duringthe prior 12-month period, Respondent Company per-formed plastering and other services for contractors inFlorida valued in excess of $50,000. During this same pen-od, these contractors received materials and supplies val-ued in excess of $50,000 at their jobsites in Florida directlyfrom outside of the State. I therefore find and concludethat Respondent Company is an employer engaged in com-226 NLRB No. 26 126DECISIONSOF NATIONALLABOR RELATIONS BOARDmerce within the meaning of Section2(6) and (7) of theAct. Charging Party Unionisan organizationin whichemployees participateand whichexists for the purpose, inwhole orin part, of dealing withemployers concerninggrievances,labor disputes,wages,rates ofpay, hours ofemployment,and conditionsof work.I therefore find andconcludethat Charging Party Unionisa labor organiza-tionwithinthe meaning of Section2(5) of the Act.In addi-tion,I find and concludethat VincentJames Sciandra ispresident and supervisor and agent of Respondent Compa-ny withinthe meaning of -Section2(11) of the Act, as al-leged.Further,I find and conclude,as stipulated,that alljourneymen and apprentice plasterersemployed by Re-spondentCompany,excluding all other employees,, guardsand supervisors as defined in theAct, constitute a umonappropriatefor the purpose ofcollective bargaining withinthe meaning of Section9(b) of the Act.TerrySmith isdirector of the ContractorsAssociation.The Contractors Associationhas executed collective-bar-gaining agreementswith- Charging PartyUnion effectiveAugust 1,6, 1970, through March 31, 1973 (G.C. Exh. 7);April 15','1973, through March 31, 1974 (G.C. Exh.8); andApril 1, 1974, through March 31, 1976 (G.C. Exh. 5). The1974-76contractprovidesfor,inter aha,a health and wel-farefund,pension fund,vacation fund, joint apprentice-ship fund and industryadvancementfund "to be financedby employer contributionsor deductions from wages as... provided . . -. (G.C. Exh.- 5). The 1974-76agreement(G.C.. Exh.5) alsoprovidesfor,inter alia,"check-off" fromemployees of "regular working dues." i Smithexplainedthat,underthisagreement, 'FloridaAdministrators ofTampa, Inc. (Florida Administrators)is the designated es-crow agent ofthe abovefunds andcheckoffdeductions.Further,according to Smith, ' aboutMarch5, 1974, theContractorsAssociationnotifiedallemployersof plas-'terers in the geographical area orjurisdiction of the Charg=ing Party Union,including RespondentCompany:... that the LaborRelations committeeof this Asso-ciation has completedcollectivebargainingtalks withthe Plasterers,We havearrived at a two year agree-ment to be effectiveyourfirst fullpayroll onor afterApril 1, 1974, andcontinuing untilMarch31, 1976,pendingapproval by the Construction Industry Stabi-lization CommitteeinWashington, D.C.The only changes to the old contractwere to wages, a.25 per hourincreaseto the vacation fund and theestablishment of a .05per hour dues check-off... .The 1974-76 contract(G.C. Exh.5) also provides, inpart:Section 3.This Agreementis negotiatedby the FloridaWest Coast Lathingand PlasteringContractors Asso-ciation,Inc., as negotiating agent only,for and on be-half of thosemember firmsof theAssociation andothers authorizingthe Associationto negotiate forthem,whichfirms'liability for anybreach of this'The earlier agreements between the Union and the Association, al-though containing provisions for the various funds,did not provide for -checkoff of umon dues.Agreement shall beseveral and not joint.The liabilityof the Florida West Coast Lathingand PlasteringContractors Association, Inc., shall be that of negoti-ating agentonly, acting without liabilityfor the acts ofits individualmembers orother partyto this Agree-ment. Membersof the. Associationwho have not au-thorized the Associationto negotiate on their behalfand other employersnot authorizing the Associationas their negotiating agentmay, at theirindividual dis-cretion, ratify and adoptthis Agreement for their firmby so notifying the Unionand Association in writing.However, the Unionwill not furnish men to any em-ployer who isnot aproperly licensedand insured plas-tering, contractor and who isnot signatory to thisAgreement. -The contract further provides:By executionof thisAgreementor bywritten accep-tance and agreementto be ,bound hereby,each, em-ployeraccepts and agrees tobe bound bythe varioustrust instruments creatingthe healthand welfare, pen-sion, vacation, and jointapprenticeship funds and ac-ceptsthe employertrustees heretofore or hereafter,ratifies and confirms their actions in accordance withthe respective trust instruments.Association Director Smith testified in part as'follows:Q.Does yourassociation bargain on behalf of all ofitsmembers? In other words, do you have authorityfrom all your members to sitdownand negotiate acontractwhen youbargain?A. Notautomatically, no.Q. How do yougo about obtaining the authoriza-tion from a particularcompanyto negotiate on its be-half?A.We have anegotiation for a new collective bar-gaining agreement comingup.We'llsend out a re-quest for authorization to the individual employersthatask them to give ustheirauthorization and nego-tiate on their behalf, for thatparticular contract.Q. And if they do not give you theauthorization tonegotiate,you donot have it. Is that correct?A. Yes.Q. Do yousend this formout topeople who are notmembers ofyour association?A. Yes, we do.Q_ You're actuallysolicitingemployersto negotiatefor whenyou'redoing this,as well as contacting yourmembers?A. I would besoliciting authorizations to negotiate,yes.Q. From membersand non-members?A. From membersand non-members.Q. Do= you havea current authorization to negoti-ate on behalfof Mr.-Sciandra?-A. No, I don't.Smith has never received"an authorization to negotiate"for Respondent Company. And, accordingto Smith, Re-spondent Company was "dropped"from its "membershiprolesin 1973."Alton Wardisassociatedwith FloridaAdministrators. VIN JAMES PLASTERING COMPANYFlorida Administrators is the escrow agent for the variousfunds and dues deductions as provided in the 1974-76 con-tract between the Contractors Association and ChargingParty Union. Ward testified that Respondent Companysubmitted to Florida Administrators the required fund andcheckoff contributions for its plasterer employees and ac-companying report forms until August 6, 1975. (See G.C.Exh. 13.) 2 Ward noted that the escrow account form sub-mitted by Respondent Company for its employees duringthe payroll period August 6, 1975, was marked "final re-port." (See G.C. Exh. 2(d).) Florida Administrators re-ceived no "further reports" or payments from RespondentCompany.3About August 20, 1975, Respondent Company PresidentVincent Sciandra sent the following letter to Charging Par-ty Union:Gentlemen:As you know, this Company has voluntarily abided bythe terms and conditions of the agreement betweenyour local and the [Association], effective April 1,1974.As of August 6, 1975, circumstances dictated that weabandon our prior policies and discontinue our ser-viceswith your local.As stated, Florida Administrators received no fund contri-butions, checkoff dues, or fund reports from RespondentCompany after the payroll period ending August 6, 1975.Joe Fernandez, business manager for Charging PartyUnion, testified thatRespondent's president,VincentSciandra, "participated in . . . the negotiations" culminat-mg in the earlier1970-73 agreement (G.C. Exh. 7) andthat, to his knowledge, Respondent Company thereafterfollowed the terms of the agreement. Fernandez recalledthat about May 1975, during the term of the 1974-76agreement(G.C. Exh. 5), Respondent President VincentSciandra attended a meeting with Charging Party Unionand members of the Contractors Association. Fernandeztestified that Vincent Sciandra participated in the discus-sionat this meeting 42 Some 67 escrow account forms which were submitted to Florida Admin-istratorsfrom Respondent Company for payroll periods March 13, 1974,through August 6, 1975, recite: "This report is evidence of intention tocomply with Article XI of the CollectiveBargainingAgreement," and pro-vide a place for "Signature." The reports are unsigned.3Ward testified that Florida Administrators is required to have a "signedauthorization" from each employee before it will "receive" moneys "checkoff from employeesalaries" under the 1974-76 agreement. Ward identifiedG.C. Exhs. 12(a) through 12(q) and G.C_ Exh 3 as "Authorization ForRepresentationFor CollectiveBargainingAnd For Payroll Deduction ForUnionDues" formssubmitted to Florida Administrators from the employ-ees. As Ward explained:for each and every employee that shows up on the [reporting] form[G.C., Exh 13], there is a corresponding authorization card that hasbeensigned by the employee authorizing a 05 per hour [deduction]fromhis wages.Ward testified that "all the trust funds we administer are qualified trustfunds that have a trust document in force that's authorized and in fulleffect"; that he has seen the pertinenttrustagreements;and thatRespondent's signature does not appear on the trust documents.° On cross-examination,Fernandez acknowledged that during the negoti-ation of the 1970-73 agreement, Vincent Sciandra had not "given authoriza-tion to the Association to negotiate on his behalf." Fernandez added " , .127George Wallace is business agent for Charging PartyUnion. Wallace testified that since about 1968, "upon aphone call from [Respondent] Vin James, I would sendplasterers to whatever job sites he needed them at." Wal-lace "also had dealings with Vin James in connection with[the] collection of health and welfare, pension, apprentice-ship funds, as stated in the contract." Wallace explainedthat this has been a "continuing relationship" on a "week-ly" and "sometimes monthly basis." Wallace also recalledthat he would periodically visit job sites where RespondentCompany had plasterers working. Wallace testified thatwhen he observed persons on the various sites performingplastering work who were not members of his Union, hesecured signed union membership and authorization cardsfrom them. (See, e.g., G.C. Exhs. 3, 12(a) through 12(q).)Wallace noted that his Union has "authorizations for everyname that appears on the Health and Welfare Reports," assubmitted to Florida Administrators. (Cf. G.C. Exh. 13and G.C. Exh. 3 and G.C. Exhs. 12(a) through 12(q).) 5In addition, Business Agent Wallace testified that in Au-gust 1975,[President Vincent Sciandra] called me on the phoneone night and was a little upset with the situation .. .on the job on Central Avenue where there was a lath-erer working for a plastering contractor that was not asignatory with the others. And, I explained to him thatitwas out of my jurisdiction, that I handled the plas-terers.And, I asked him at that time if we could gettogether on the benefits and he said that he thoughtthat he could get things caught up and for me to dropby the office and we'd talk about it.Wallace "dropped by his office to pick up the health andwelfare reports and the money" about August 11, 1975.According to Wallace,[President Sciandra] stated to me that he was still un-happy with the situation concerning the latherers andthat he was contemplating going to open shop. And, atthat time, . . . I informed him that our agreement haduntilMarch 31 of thisyearto run. . . . [Sciandra]said, "well, I don't know right now ...."Company President Vincent Sciandra asserted that hisCompany has never recognized the Charging Party Unionas bargaining agent for its plasterer employees; that hisCompany has never signed or entered into an agreementwith the Union; that he has never authorized the Contrac-torsAssociation to bargain for his Company; and that hisCompany has never promised to pay the wages and otherbenefits provided for in the agreements of Charging PartyUnion. Vincent Sciandra acknowledged that he was famil-iar with and had seen the 1970-73, 1973-74, and 1974-76agreements between Charging Party Union and the Con-tractors Association- The 1970-73 agreement (G.C. Exh. 7)and 1973-74 agreement (G.C. Exh. 8) specifically nameRespondent Company as an employer. Vince Sciandra ac-since he [Sciandra] was there, I didn't request it. I didn't request it ofanyone who was present. I assumed that,since he was negotiating onhis own behalfHe was sitting there discussing the contract,the terms[and] conditions of the contract"5Wallace acknowledged that he"was under the assumption"thatRe-spondent Company "was signatory to" the Union's agreement. 128DECISIONSOF NATIONALLABOR RELATIONS BOARDknowledged that in 1969 and 1970 his Company was a"member" of the Contractors Association; that in 1970and 1971 he was "president" of the Contractors Associa-tion; that in June 1975 he attended a meeting of the Asso-ciation; and that earlier, in May 1975, he attended a meet-ing at the Association's office with Union RepresentativeFernandez.VincentSciandraacknowledged sendingCharging Party Union a letter on or about August 20, 1975,reciting that his Company "has voluntarily abided by theterms and conditions" of the 1974-76 agreement betweenthe Association and the Union and that, as of August 6,1975, the Company was "abandon[ing] our prior policies."Vincent Sciandra, prior to August 6, 1975, was admittedlypaying "benefits" and "wages" as provided in the agree-ment; paying the required amounts' to the "differentfunds"; and "deducting Union dues from those of [Re-spondent's] employees who had authorized such deduc-tions." Vincent Sciandra also acknowledged that he "usu-allywould" callUnion RepresentativeWallace forRonald HowardMichael HughesR. LittellP.MaxwellW.J. PennB. PickeringJohn SciandraV.J. SciandraWilliam SebeniD. SwolE. VaughnB.WoodsJoseph SciandraG.C. Exh.' 12(a)G.C. Exh. 12(d)G.C. Exh. 12(c)G.G. Exh.12(e) and (h)G.C. Exh. 12(i)G.C. Exh. 12(f)G.C. Exh. 12(g)G.C. Exh. 3G.C. Exh. 12(m)G.C. Exh. 12(b)G.C. Exh. 12(q)G.C. Exh. 12(o)3plasterers .6Company President Vincent Sciandra asserted that amajority of the Company's employees had not signed theunion authorization prior to August 1975. However, Vir-cent Sciandra testified that during 1975 Respondent Com-pany had "an average" of two to three plasterers employedeach week. In addition, Vincent Sciandra further testified:... May I state that most plasterers I hire have beenopen shop and then [Union Representative] Wallacewould get them into the Union. ,Vincent Sciandra later acknowledged that he employed thefollowing plasterers before August 1975:Lester BoyceG.C. Exh. 120)Charles ChiarenzaG.C. Exh. 12(1)Candelora CostaG.C. Exh. 12(p)Emilio GonzalezG.C. Exh. 12(k)V. GuerraG.C. Exh. 12(n)6 Vincent Sciandra admitted that he had signed an agreement with Charg-mg Party Union This agreement was between the Union and Florida WestCoast Chapter of the Associated General Contractors of America, Inc,effective April 6, 1970 (G C. Exh. 10). Sciandra's signature to the agreementreads- "Vin James Vincent Sciandra" However, this agreement does notpertain to unit plasterers. Elsewhere in his testimony, Vincent Sciandra testi-fied:Q Has the Charging Party ever asked Vin James Plastering Compa-ny to sign a collective bargaining contract with them9A. NoQ. Has any agent of the Charging Party ever asked you to sign thecontract9A. Yes.Q.When did this happenA March 1974Q. Do you remember who asked you?A. George Wallace,assistantbusiness agent.Q What did he-Do you remember what he asked you?A He asked me-He came into my office and asked me to sign theagreement.Q. What did you tell him, sir?A I says I wouldQ.What did he do thenA. He left and assumed that I would read it and sign it.Q Did you ever sign the contract'A No.Vincent Sciandra could recall no other persons employedby Respondent during the pertinent period in 1975. As not-ed, all but one of the listed employees had signed unionauthorizations in 1974 and 1975, before August 1975. And,between March 13, 1974, and August 6, 1975, Respondentmade contributions to the union funds and withheld uniondues for all but one of the employees (G.C. Exh. 13). I findand conclude on this record that the Union had been des-ignated as bargaining agent by and represented a majorityofRespondent's employees in the stipulated unit at alltimes pertinent to this proceeding.I credit the testimony of Ward, Smith, Fernandez, andWallace as recited above. Their testimony is in part mutu-ally corroborative and supported by documentary evidenceof record. And, relying upon the demeanor of the witness-es, I am persuaded that the above testimony of Ward,Smith, Fernandez, and Wallace is trustworthy and reliable.However, I do not find Vincent Sciandra to be a credibleor reliable witness. He was at times evasive and vague inhis testimony. Insofar as the testimony of Vincent Sciandraconflicts with the testimony of Ward, Smith, Fernandez,and Wallace, I am persuaded, on this record that the testi-mony of the latter witnesses as recited above, is more com-plete, reliable, and trustworthy.87G.C. Exhs. 12(a) through 12(q) are signed "AuthorizationFor Represen-tation For CollectiveBargainingAnd Authorization For PayrollDeductionFor Union Employees" forms for the named employees They were execu-ted during 1974 and 1975 under the current 1974-76 agreement. G C Exhs.12(a) through 12(q) were received into evidence without objection. G.CExh. 3, receivedearlier inthe proceeding, purportsto be the authorizationof V. J Sciandra This card was receivedinto evidenceinitially to showthe language of the" authorization. Later, UnionBusinessAgent Wallaceidentified G C. Exh. 3 as having beensignedby V. J. SciandraB The 1974-76 agreement between the Contractors Association andCharging Party Union expired on March 31, 1976. Counsel for Respondentformally apprised the Association, by letter dated March 3, 1976:Please be advised that the undersignedrepresentsVin-JamesPlasteringCo with respect to negotiations and other dealings with Local Union 3of theBricklayersand Allied Craftsmen.Iam returningthe employerauthorization to negotiate form enclosed in your correspondence ofJanuary 21, 1976 As indicated thereon myclient does not [wish] to berepresented by the Association for the purposes of collectivebargain-ing.My client is currently involved inan unfairlabor practicecharging arefusal tobargain This is pending before the NLRBand a trial hasbeen set for March 15, 1976. In the event the NLRB finds my clientobligated to bargain with this Union we will do so on an individualbasisSeeResp Exh 1, a letter dated March 3, 1976, which was sent byRespondent's counsel to the Union VIN JAMES PLASTERING COMPANY129DiscussionGeneral Counsel argues that Respondent Companyadopted and became bound by the 1974-76 agreement be-tween the Charging Party Union and the Contractors As-sociation and, consequently, violated Section 8(a)(1) and(5) of the Act when it unilaterally determined on August 6,1975, to "abandon [its] prior policies" and no longer abideby the terms and conditions of the 1974-76 agreement. Insupport of this contention, General Counsel citesMarquisElevator Company, Inc.,217 NLRB 461 (1974). InMarquisElevator,the Board (Member Jenkins concurring in partand dissenting in part) adopted the findings of the Admin-istrative Law Judge that respondent employer violated Sec-tion 8(a)(1) and (5) of the Act by withdrawing recognitionfrom the union as bargaining agent of the unit employ-ees-"allof whom were members of the union"; by refus-ing thereafter to bargain with the union; and by "unilater-allychanging the existing terms and conditions ofemployment by initiating its own wage guidelines and dis-continuing payments to various employee trust funds."The Administrative Law Judge, in finding this violation,stated in pertinent part:... Here, as inManor Research, Inc.,165 NLRB 909(1967), the continued utilization of the welfare, pen-sion, and educational funds, the use of the Union asthe source of employees and for the settlement ofgrievances, "demonstrate the existence of a continuingrelationship between the Respondent and the Union."*On the basis of the above findings,it is now foundthatby thiscourse of conduct Respondent adoptedthe current standard agreement and until April 20,1974, abidedb y it ... .Further,the AdministrativeLaw Judgefound:"As the re-sult of its adoption of the current standard agreement andthe fact that at no time prior toApril 20, 1974,did theRespondent give theUnionany noticethat it didnot con-sider itselfbound by thatagreement, the Respondent isestopped from now making a claim to the contrary."Earlier,inLewis et al. v. Cable,et al.107 F.Supp. 196(D.C. W,D.Pa., 1952),the District Court stated:Defendantcannot byhis acts and declarations pre-tend tobe bound bythe Agreement so as to preventstrikes and repercussions and then,when full liabilityunder said Agreement is asserted,seek to disaffirm it.... And his uncommunicated motives in making[welfare fund] payments cannot now alter the legaleffect of his manifested acts and declarations.Also, inRabouin v. N.L.R.B.,195 F.2d 906 (C.A. 2, 1952),the court of appeals noted:We agree with the Board that [respondent] was aparty to'the pre-existing area contract. It was negotiat-ed on his behalf. He enjoyed its benefits of generallabor accord. He complied with its wage scales. Andhe exploited its grievance adjustment procedure whenfirst threatened with a union dispute ... and agreedto abide by the Joint Grievance Board's conclusionMoreover, his claim that the union may not rely onthe previous contract because of his own failure for-mally to ratify it is not only inconsistent with his ownactions; it is without legal substance as well... 9Further, inLocal Union 24, International Brotherhood ofElectricalWorkers, AFL-CIO v. Wm. C. Bloom & Co., Inc.,242 F.Supp. 421 (D.C. Md., 1965), the District Court stat-ed:Defendant's contention that it was not a party to orboundby theagreement rests upon the undisputedfact that it never signed a letter of assent,as requiredby the . . .language in the . . . preamble ... .*Defendant's conduct indicates that it considered it-self bound by the agreement although defendant re-signed from the [association] in December, 1963: Priorto its resignation, defendant availed itself of hiring fa-cilitiesprovided under the contract, and compliedwith the wage rates for electricians working on com-mercial projects as established by the contract. Fur-ther, subsequent to its resignation, when defendantappeared before the Labor-Management Committee,it failed to assert that it had not been a party to orbound by the contract ... .Cf.Wagor v. Cal Kovens Construction Corporation,382 F.2d813, 815 (C.A. 5, 1967), cert. denied 390 U.S. 952; andWilliam Dunbar Co., Inc. v. Painters & Glaziers DistrictCouncil No. 51 et al.,129 F.Supp. 417 (D.C. D.C., 1955).Counsel for Respondent argues here that the Companyisnot bound by the terms of the 1974-76 agreement be-cause,inter alia,the Company "never authorized the Asso-ciation to bargain on its behalf"; "never adopted the col-lectivebargaining either orally or in writing"; "neversigned any agreement between the Association and theUnion"; "never complied with a majority of the terms ofthe agreement"; and "never made any promise or per-formed any act which could support General Counsel's es-toppel or adoption theory." Counsel for Respondent cites,in support of his contentions, cases such asHann v. Har-low, 271 F.Supp. 674 (D.C. Ore., 1967);Hann v. Naylor,355 F.2d 200 (C.A. 9, 1966); andLocal Union No. 529,United Brotherhood of Carpenters and Joiners of America v.Bracy Development Co., Inc.,321 F.Supp. 869 (D.C. W.D.Ark., 1971).Hann v. Harlow, supra,was an action by trus-tees of union-employee pension and welfare funds to re-cover unpaid contributions from defendant employer. TheDistrict Court stated:The defendant did not sign any of the Labor orTrust Agreements with the [union] as an individual oras a member of any employer organization and he wasnot told that the voluntary execution of monthly re-9And seeDoylev. Shortman,311 F.Supp 187, 192 (D.C. S D. N.Y., 1970),where theDistrictCourtcitesLewisv.Cable, supra,andRaboum v.NLRB,supra 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDport forms [concerning payments to the funds in-volved] would require him to adhere to the terms ofthese Agreements.... [The] defendant did not intend to be bound bythe [union's] Labor and Trust Agreements and .. .was not told and did not know that non-union em-ployees were covered under these Agreements. Whenthe defendant voluntarilymade payments to theFunds he did not believe nor did he know that plain-tiffswould claim that he would be obligated to makepayments until the Labor Agreement expired.InHann v. Naylor, supra,trustees of a union-employerfund brought an action to recover unpaid contributionsfrom an employer. The District Court found:... that [the Employer] did not intend to be boundby the master labor agreement or by trust agreements;that he was unacquainted with any of their provisions;and that at no time was he furnished with a copy of[agreements]or given explanations thereof.***When he made payments to the Trust Funds he wasunaware that plaintiffs would claim that he would bebound to make payments until . . . the master LaborAgreement expired... .And, inLocal 529 Carpenters v. Bracy Development Co.,supra,-theunion brought an action against defendant em-ployer for breach of a labor management agreement. TheDistrict Court stated in part (321 F.Supp. at 873):... The evidence does not disclose that when the [de-fendant] Company made payments into the healthand welfare and apprenticeship training trust funds inconnection with the Clarksville project the plaintiff orits agent advised the defendants that it was contendingor would contend that such payments were indicia ofconsent to the statewide labor agreement for the re-mainder of its duration. . . . [And see cases cited.]In the instant case, Respondent Company did not sign acollective-bargainingagreementwithChargingPartyUnion pertaining to the unit employees. Respondent Com-pany did not sign an authorization to the Contractors As-sociation"authorizing the Association to negotiate on [its]behalf." Respondent Company did not sign a written ac-ceptance of the 1974-76 agreement or the various trustfund and related instruments. The question then raised iswhether, on the facts of this case, Respondent Companyhas engaged in a course of conduct which manifested anintention to adopt and be bound by the 1974-76 agreementand, further, whether Respondent Company is estoppedfrom asserting its failure formally to sign the agreementand related documents as a defense here.As thedecisionscited above show, a resolution of this issue depends on thefacts of each particular case. I find and conclude on thecredible evidence presented here that Respondent Compa-ny engaged in a course of conduct which manifested anintention to adopt and be bound by the 1974-76 agreementbetween the Charging Party Union and the ContractorsAssociation. Further, I find and conclude that RespondentCompany is estopped to assert its failure formally to signthe agreement or related documents as a defense.The credible evidence of record, as detailedsupra,showsthatRespondent Company generally complied with andabided by the terms and conditions of the 1974-76 agree-ment until August 6,1975. Company President Sciandraadmittedly was paying "benefits" and "wages" as providedin the agreement. Respondent Company was checking offfrom the unit employees union dues deductions and mak-ing the required payments to the various funds under theterms of the agreement. Respondent Company would sub-mit these fund payments and dues deductions to the desig-nated escrow agent with reporting forms which provided:This report is evidence of, intention to comply withArticle XI of the CollectiveBargaining Agreement.Although the reports were unsigned,they were neverthelessfilled out and accompanied by the necessary payments byRespondent. In addition, Company President Sciandra"usually would"call" in the union representative for hisplasterer employees. (See art. III, G.C. Exh. 5.) And, all butone of Respondent Company's plasterer employees duringthe pertinent period in 1974 and 1975 had signed unionmembership and authorization cards and, as stated, theirdues were deducted and submitted to the Union by theCompany as required in the agreement. According toCompany President Sciandra, in March 1974, Union Rep-resentativeWallace "came into my office and asked me tosign the agreement" and "I says I would"; "He left andassumed that I would read it and sign it ...." UnionRepresentativeWallace acknowledged that he mistakenly"was under the assumption" that Respondent Companywas "signatory" to the agreement.Respondent Company was a member of the ContractorsAssociation in 1969 and 1970. CompanyPresident Scian-dra was president of the Association in 1970 and 1971.Company President Sciandra was aware of and familiarwith the terms of the 1970-73, 1973-74, and 1974-76 agree-ments between the Association and the Union.Respon-dent Company was listed as an employer in the 1970-73and 1973-74 agreements. Company President Sciandra waspresent at and participated in the negotiations of the 1970-73 agreement between the Association and the Union.Company President Sciandra attended and participated inAssociation meetings during1975. AsCompany PresidentSciandra wrote in his letter of August 20, 1975, ". . . thisCompany has voluntarily abided bythe terms of the agree-ment . ..."Respondent Company, by its conduct, adopted and be-came bound by the 1974-76 agreement. The Union, at alltimes pertinent here, represented a majority of Re-spondent's employees in an appropriate unit. Respon-dent Company,by abandoning' this agreement on August6, 1975, and by unilaterally changing the terms and condi-tions of employment for its unit employees, violated Sec-tion 8(a)(1) and (5) of the Act. Counsel for Respondentnotes in his brief that Respondent Company never execu-ted a written authorization under the terms of section 3 ofthe agreement,quotedsupra.Likewise, as counsel for Re- VIN JAMES PLASTERING COMPANY131spondent notes, Respondent did not sign the agreement orrelated documents. However, on this record, I do not findformal execution of the authorization, agreement, or relat-ed documents to be a condition precedent to the existenceof an agreement here. Respondent Company has manifest-ed an intention to adopt and be bound by the agreementand, consequently, is estopped to assert this claim now.See, e.g.,Local Union 24 IBEW v. Wm. C. Bloom, Inc.,supra;and cases cited above.Counsel for Respondent argues that "the Board cannotorder this employer to pay moneys into the trust fund be-cause there is no agreement in writing signed by the-Re-spondent which will satisfy Section 302(c)(5)(B) of theAct," citing cases such asMoglia v. Geoghegan,403 F.2d110 (C.A. 2, 1968), cert. denied 394 U.S. 919 (1969). Inmoglia,a widow brought an action for declaratory judg-ment of entitlement to pension payments from varioustrust funds created from employer contributions. The courtof appeals stated the question presented, as follows:... whether she [the widow] is entitled to receive pen-sion benefit payments from the Local 282-PensionTrust Fund notwithstanding the fact that there neverhas been a written collective bargaining agreement orany other written agreement between [the Employer]and Local 282 detailing the basis upon which pay-ments were to be made by [the Employer], on behalfof its employees, into the trust fund.The court of appeals held that under Section 302 of theAct:... anypayment made by an employer to an employ-ee representative, and this includes trustees adminis-tering a pension trust fund, ... and the receipt ofsuch payments by an employee representative are ab-solutely forbidden unless there is a writtenagreementbetween the employer and the union specifying thebasisupon which the payments are made. Thus, in thecase of a legally established union pension fund, theonly employer contributions which may be acceptedby the trustees administering the fund are those con-tributions from employers who have a written agree-ment with the union as required by subsection302(c)(5)(B).In short, as the court stated, "A written agreementis neces-sary before payments may be made under this section." and the agreement must comply with Section 302.However, in the instantcasethe record indicates thatthere is in existence the required "written agreement" ade-quately and sufficiently "detailing the basis upon whichpayments were to be made by the [Respondent] on behalfof its employees into the trust fund" as required by Section302. Cf.Hinson v. N.L.R.B.,428 F.2d 133, 139 (C.A. 8,1970);Bricklayers etc. v. Stuart Plastering Co.,512 F.2d1017, 1028-30. (C.A. 5, 1975). Rather, counsel for Respon-dentis arguingin effect that the Company is not a signato-ry to or bound by such written agreement. Cf.Doyle v.Shortman, supra,311 F.Supp. at 191-192,Bricklayers, etc.v. Stuart Plastering Co., supra,512 F.2d at 1029.10 As foundhere,Respondent Company has adopted the 1974-76agreement and is bound by its terms. This existing writtenagreement and related documents satisfy the requirmentsof Section 302 of the Act. llCONCLUSIONS OF LAW1.Respondent Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Charging Party Union is a labor organization withinthe meaning of Section 2(5) of the Act.3.All journeymen and apprentice plasterers employedby Respondent Company, excluding all other employees,guards and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.The Charging Party Union has been at all times mate-rial to this case and is now the exclusive bargaining repre-sentative of the employees in the above unit.5.At all times material to this case, Respondent Compa-ny has recognized the Charging Party Unionas the exclu-sive bargaining representative of its employees in the unitdescribed above.6.Respondent Company adopted and became boundby a written collective-bargaining agreement between theCharging Party Union and the'Contractors Association,effective April 1, 1974, through March 31, 1976.7.Respondent Company violated Section 8(a)(1) and (5)of the Act by notifying the Charging Party Union that ef-fective August 6, 1975, it had ceased to give effect to andcomply with the terms and conditions of employment con-tained in the 1974-76 collective-bargaining agreement; byunilaterally and without bargaining with Charging PartyUnion changing the terms and conditions of employmentfor the employees in the above unit; and by abandoningthe terms and conditions of employment as contained inthe 1974-76 collective-bargaining agreement.8.The unfair labor practices found herein affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent Company violated Sec-tion 8(a)(1) and (5) of the Act, Respondent will be directedto cease and desist from engaging in the conduct found10The court noted inDoyle v Shortman,while it may be argued that the employer's obligation would bemore specifically indicated by an individualwritten agreementbetweeneach employer and the union providing the desired coverage of non-union employees, such an arrangement is not necessaryAnd, inBricklayers etc v Stuart Plastering Co,the court stated, in part,... the appellants do not now contend, nor did they offer to prove inthe district court, that the defendants ratified or assented to this partic-ular agreement by making any payments that were consistent with itsterms after the apparent date an its face"Counsel for Charging Party argues in his brief that Respondent "be-came a part of a multi-employer unit so as to be bound by the product ofthemulti-employer negotiations" The record does not supportthis state-ment CfN L R.B v. Bagel Bakers Council of Greater New York,434 F 2d884, 886-887 (C A 2, 1970). General Counsel acknowledged at the hearingthatthis is not such a case 132DECISIONS OFNATIONAL LABOR RELATIONS BOARDunlawful herein or like or related conduct and to take cer-tain affirmative action necesary to effectuate the purposesand policies of the Act. Respondent Company will be di-rected to bargain collectively and in good faith upon re-quest with Charging Party Union as the bargaining agentof the employees in the unit found appropriate herein. Re-spondent Company will be directed to rescind and revokeitsunlawful abandonment of the terms and conditions ofemployment for the unit employees as contained in the1974-76 collective-bargaining agreement; to give retroac-tive effect to the terms and conditions of employment ascontained in, the 1974-76 agreement from the date ofRespondent's unlawful abandonment on August 6, 1975;to make whole the employees in the unit found appropriateherein for any loss of wages or other benefits which theymay have sustained as a result of Respondent's unlawfulconduct; to make whole the employees in the unit foundappropriate herein by paying all health and welfare fund,pension fund, vacation fund, joint apprenticeship fund andindustry advancement fund benefits as provided in the ex-pired 1974-76 collective-bargaining agreement, which havenot been paid and which would have been paid absentRespondent's unlawful discontinuance of such payments;and to post the attached notice. SeeHinson v. N.L.R.B.,428 F.2d 133 (C.A. 8, 1970), andMarquis Elevator Compa-ny, Inc.,217 NLRB 461 (1974). Backpay shall be computedin the manner set forth in F.W.Woolworth Company,90NLRB 289 (1950), with interest at the rate of 6 percent perannum as provided inIsis Plumbing & Heating Co.,138NLRB 716 (1962). Respondent will be required to preserveand, upon request, make available to authorized agents ofthe Board all records necessary or useful in computing theamount of backpay due or in determining compliance withthe Order.l2Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER 13Respondent Vin James Plastering Company, North Pi-nellas Park, Florida, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Failing and refusing to give full effect to and complywith the collective-bargaining agreement between theBricklayers, Masons and Plasterers International Union Of12Counsel for Respondent argued at the hearing that the pending of anaction by Charging Party Union against Respondent in the United StatesDistrict Court under Sec 301 of the Act concerning the conduct involvedherein limits the remedy which may be granted in this proceeding Counseldoes not press this contention in his brief. Sec. 10(a) of the Act makes itclear that the Board's remedial authority "shall not be affected by any'othermeans of adjustment or prevention that has been or may be established byagreement, law or otherwise . . "13 In the eventno exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposesAmerica, Local Union No. 3, Tampa, Florida, and FloridaWest Coast Lathing And Plastering Contractors Associa-tion, Inc., effective April 1, 1974, with respect to the em-ployees in the following appropriate unit:All journeymen and apprentice plasterers employedby Respondent Company, excluding all other employ-ees, guards and supervisors as defined in the Act.(b) Failing or refusing upon request to bargain collec-tively and in good faith with said Union as the exclusivebargaining representative of the employees in the aboveunit.(c)Unilaterally changing terms and conditions of em-ployment of the employees in the above unit without priornotice to and consultation with said Union.(d) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the purposes and policies of the Act:(a)Upon request, recognize and bargain collectivelyand in good faith with said Union as the exclusive bargain-ing representatives of the employees in the above unit withrespect to rates of pay, wages, hours of work and otherterms and conditions of employment.(b)Restore and place in effect all terms and conditionsof employment as provided in the above agreement whichwere unilaterally changed and abandoned by Respondent.(c)Make such health and welfare fund, pension fund,vacation fund, joint apprenticeship fund and industry ad-vancement fund payments on behalf of those employees inthe above unit for whom such contributions were previous-lymade and would have continued to be made had theRespondent not unlawfully abandoned the above collec-tive-bargaining agreement.(d)Make whole all of its employees for any loss of wag-es or other benefits that they may have suffered as result ofRespondent's unlawful refusal to bargain with ChargingParty Union.(e)Preserve and, upon request, make available to au-thorized agents of the Board, for examination and copying,all payroll records, social security payment records, time-cards, personnel records and reports, and all other recordsas provided in this Decision.(f)Post at its facility in North Pinellas Park, Florida, theattached notice marked "Appendix." 14 Copies of said no-tice, on forms provided by the Regional Director for Re-gion 12, after being duly signed by the Respondent's repre-sentative, shall be posted by it immediately upon receiptthereof and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat said notices are not altered, defaced, or covered byany other material.(g)Notify the Regional Director for Region 12, in writ14 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board." VIN JAMES PLASTERING COMPANY133ing, within 20 days from the date of this Order, what stepsunit without prior notice to and consultation with saidthe Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to give effect to and to complyfullywith the collective-bargaining agreement be-tween the Bricklayers, Masons and Plasterers Interna-tional Union of America, Local Union No. 3, Tampa,Florida, and Florida West Coast Lathing And Plas-tering Contractors Association, Inc., effective April 1,1974, with respect to our employees in the followingappropriate unit:All journeymen and apprentice plasterers employedby Respondent Company, excluding all other em-ployees, guards and supervisors as defined in theAct.WE WILL NOT fall or refuse upon request to bargaincollectively and in good faith with said Union as ex-clusive bargaining representative of the employees inthe above unit.WE WILL NOT unilaterally change terms and condi-tions of employment of the employees in the aboveUnion.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in theexerciseof the rights guaranteed them in Section 7 of the Act.WE WILL revoke and cease to give effect to thechanges which we unilaterally instituted with respectto terms and conditions of employment for the aboveunit employees.WE WILL restore and place into effect all terms andconditions of employment of the above collective-bar-gaining agreement which were unilaterally changedand abandoned by us.WE WILL make all such health and welfare fund,pension fund, vacation fund, point apprenticeship fundand industry advancement fund payments on behalfof those employees in the above unit for whom suchcontributions were previously made and would havecontinued to be made had we not unlawfully aban-doned the above collective-bargainingagreement.WE WILL make whole our employees for any loss ofwages or other benefits that they may havesustainedas a result of our unlawful refusal to bargain withCharging Party Union.WE WILL, upon request, recognize and bargain col-lectively with said Union as the representative of theemployees in the above unit with respect to rates ofpay, wages, hours of work, and other terms and condi-tions of employment.VIN JAMES PLASTERING COMPANY